Title: To James Madison from James Clark and Others, 31 March 1816
From: Clark, James
To: Madison, James


                    
                        
                            March 31st. 1816
                        
                    
                    We your petitioners beg leave to make the following Statement of facts to Your Excelancy and pray for an indulgence untill we Can raise this one Crop in the first place the greater part of us were in expectation that

the land would have been purchased that would have filled the Charter Boundry of South Carolina and we expected to have been able to purchased from the State and a good many were reduced by the Sudden fall of produc at the Commencing of the late war that they were oblijed to Sell their lands which with some was not enough to pay their debts and the prices of land that will pay the Cultivator for his toil put it out of their power to purchase & it is next to impossible to rent land and Support a family in decency and every man that loves and Cherishes Indipendance wishes to do that this was a principal Cause for the greater part of us becoming intruders Also the greater part of the Indians in the uper part of the Nation have freely Consented to give the white people leave to Settle as far as the Charter Boundry of this State Still there is some of the half Breeds that try to Stir up discontent if we are not permited to raise this Crop it will effectually ruing the greater part of us reduce Some families to Baggary or Stavation that we are well disposed to the government the muster rols bear evidence for all or nearly all go ten or fifteen miles to perform militia duty during the war according to our number we turned out more volunteers in an expedition against the Creeks and Cheerfuly Stood our drafts when there was a Call for men and in all Cases we are Subject to the Laws of the State your Excelancy will please to Observe that we do not plead for a continuance longer than to raise this Crop the Sale of which will enable us to provoid for our families and look out for a place to live on we your humble petitioners beg that you will grant us the prayer of our petition & we will ever pray &c.
                    We give you here the number of families that will Suffer Severely if they are not permited to raise this Crop & it is probable the State may purchase in the Course of that time and would of Course put us imediatly under the Authority of the State We Omit the names of Individuals and State the number of families which is thirty-five.
                    
                        James ClarkRichard HoldenAbner FilesCharles ⟨Gates?⟩ Junr.
                    
                